


117 HRES 665 IH: Commemorating the 10th anniversary of the repeal of the “Dont Ask, Dont Tell, Don't Pursue” policy.
U.S. House of Representatives
2021-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
117th CONGRESS
1st Session
H. RES. 665
IN THE HOUSE OF REPRESENTATIVES

September 20, 2021
Mr. Takano (for himself, Mr. Pappas, and Mr. Pocan) submitted the following resolution; which was referred to the Committee on Armed Services

RESOLUTION
Commemorating the 10th anniversary of the repeal of the Dont Ask, Dont Tell, Don't Pursue policy.


Whereas 10 years ago, on September 20, 2011, the repeal of the policy known as Don’t Ask, Don’t Tell, Don’t Pursue took effect, officially allowing lesbian, gay, bisexual, transgender, and queer (LGBTQ) members of the Armed Forces to serve openly and without concealing their sexual orientation; Whereas the Don’t Ask, Don’t Tell policy, which held that [t]he presence in the armed forces of persons who demonstrate a propensity or intent to engage in homosexual acts would create an unacceptable risk to the high standards of morale, good order and discipline, and unit cohesion which are the essence of military capability, was codified in the fiscal year 1994 National Defense Authorization Act, which was signed into law by President Bill Clinton on November 30, 1993;
Whereas, under Don’t Ask, Don’t Tell, any member of the Armed Forces that stated they were homosexual or bisexual, engaged or attempted to engage in homosexual acts, or married or attempted to marry someone of the same sex could be discharged for violating policy; however, the law itself did not prevent servicemembers from being asked about their sexuality; Whereas, while the intention of the policy was to eliminate the outright ban on LGBTQ members in the military that existed prior to 1993, it created an environment which permitted LGBTQ individuals to serve on the condition that they never identify themselves as nonheterosexual, either through actions or words;
Whereas, in the 18-year span that Don’t Ask, Don’t Tell served as official policy, over 13,000 servicemembers were discharged as a result of the policy; Whereas the experience of swearing to uphold an uncompromising oath of integrity while actively hiding their sexual orientation had significant psychological impacts on LGBTQ servicemembers, as well as both long- and short-term mental and physical impacts;
Whereas surveys of LGBTQ veterans that served under Don’t Ask, Don’t Tell and predecessor policies that forced the concealment of LGBTQ identity reveal heightened instances of panic attacks, phobias, substance abuse, and other mental health conditions, including a heightened risk of suicide, independent of already-existing combat and service-related mental health risks; Whereas female members of the Armed Forces were particularly impacted by Don’t Ask, Don’t Tell, and in 2007, women comprised only about 15 percent of military personnel but nearly 50 percent of the discharges under the policy, likely due to the heightened vulnerability of women in the military to sexual harassment and the subsequent retaliation of harassers against women;
Whereas many servicemembers who were discharged under Don’t Ask, Don’t Tell received discharge paperwork, known as DD Form 214, with stigmatizing and identifying codes indicating homosexuality as the reason for separation, recorded on the same paperwork that is used to screen veterans for employment, access Department of Veterans Affairs benefits and services, and determine eligibility for reenlistment, meaning that veterans could still face discrimination and be denied access to these opportunities long after leaving the military; Whereas there are countless individual impacts that resulted from Don’t Ask, Don’t Tell which cannot be easily quantified or categorized, including the stresses of maintaining secrecy with health care providers and law enforcement, isolation or alienation from peers, and persistent fear of discovery, to name a few common experiences;
Whereas, by the nature of the policy, there was no mechanism by which an active servicemember could openly protest, give testimony, or otherwise publicly speak about their experience serving under Don’t Ask, Don’t Tell without risking investigation and discharge; Whereas LGBTQ members of the Armed Forces nonetheless demonstrated great resiliency and courage, creating underground networks to offer support to one another and covertly supplying anonymous information on LGBTQ experiences in the military to Pentagon researchers for the 2010 Department of Defense report that outlined the path to repeal;
Whereas, after nearly two decades of activism and advocacy, the Don’t Ask, Don’t Tell Repeal Act of 2010 was signed on December 22, 2010, by President Barack Obama; and Whereas the Don’t Ask, Don’t Tell repeal was certified to comply with Department of Defense recommendations and standards on July 22, 2011, and took effect 60 days later on September 20, 2011: Now, therefore, be it

That the House of Representatives— (1)recognizes the deep and lasting harm caused by the policy known as Don’t Ask, Don’t Tell, Don’t Pursue, as well as other policies of the Armed Forces that had an adverse and prejudicial impact on its members;
(2)commemorates the repeal of Don’t Ask, Don’t Tell as a day in which members of the military, regardless of their sexual orientation, were free to serve openly and to be honored for their service without caveat; and (3)reaffirms its commitment to honor the service of all members of the military, both former and current, regardless of their gender identity or sexual orientation, and continue working to foster inclusion and diversity in the Armed Forces.

